ON MOTION FOR REHEARING
MORRISON, Judge.
We have again carefully reviewed the record in the light of appellant’s contention that the evidence is not sufficient to support his conviction. There is no controversy over the fact that a robbery took place, appellant’s contention being that he was an innocent bystander while Perez committed the same.
*591Four persons were in the automobile at the time the offense was committed: the injured party, Salazar, and the two charged with the robbery. Salazar was a reluctant witness, he having evaded process and having finally been brought into court by virtue of an attachment. The state was, therefore, dependent in a large measure upon the testimony of the injured party in making out its case.
These facts, indicating appellant’s participation in the robbery as a principal, are to us significant:
1. Appellant and Perez, apparently on a common mission, whatever the mission might have been, entered the automobile together.
2. Appellant and Perez simultaneously, and again apparently acting in unison, left the automobile with the fruits of the robbery.
3. Appellant and Perez were arrested together at a house some 45 minutes after the commission of the offense.
This last factor is to us most compelling as circumstantial evidence. By what stretch of the imagination could we say that one, knowing that a robbery had been committed, though innocent himself, would remain in company with the robber at a house where the robber attempted to conceal himself following the commission of the offense. Had he been innocent, would not his first impulse have been to remain with the injured parties? This he did not do, but sought shelter with the robber. This is doubly true, since there is no intimation that Perez in any way attempted to coerce appellant into this course of action. ,
Remaining convinced that we properly disposed of the case originally, appellant’s motion for rehearing is overruled.